Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 26, 2018

                                       No. 04-18-00324-CV

                          MADHAVAN A. PISHARODI, M.D., P.A.,
                                     Appellant

                                                  v.

                                 UNITED BIOLOGICS, L.L.C,
                                         Appellee

                   From the 438th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CI06067
                          Honorable Rosie Alvarado, Judge Presiding


                                          ORDER
        The clerk’s record was due June 19, 2018, but was not filed. On June 22, 2018, the clerk
filed a notification of late record stating the clerk’s record was not filed because appellant has not
paid or made arrangements to pay the clerk’s fee to prepare the record and appellant is not
entitled to the record without paying the fee.

        Accordingly, we ORDER appellant to provide written proof to this court on or before
July 6, 2018 that either (1) the clerk’s fee has been paid or arrangements satisfactory to the clerk
have been made to pay the clerk’s fee; or (2) appellant is entitled to the clerk’s record without
prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1, 35.3(a). If appellant fails to file such
proof within the time provided, this appeal will be dismissed for want of prosecution. See id. R.
37.3(b).

        We order the clerk of this court to serve a copy of this order on all counsel, the court
reporter, and the district clerk.



                                                       _________________________________
                                                       Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of June, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court